         

Exhibit 10.1 Form of Standby Purchase Agreement
STANDBY PURCHASE AGREEMENT
THIS STANDBY PURCHASE AGREEMENT (this “Agreement”), dated as of
                    , 2011, is by and among Central Federal Corporation, a
Delaware corporation (the “Company”), and                      (a “Standby
Purchaser”).
WITNESSETH:
WHEREAS, the Company proposes, pursuant to the Registration Statement (as
defined herein), to commence an offering to holders of its common stock par
value $0.01 per share (the “Common Stock”) of record as of the close of business
on a date to be determined by the Board of Directors of the Company (the “Record
Date”), of non-transferable rights (the “Rights”) to subscribe for and purchase
additional shares of Common Stock (the “New Shares”) at a subscription price of
$1.00 per share (the “Subscription Price”) for an aggregate offering amount of
up to $25.0 million, subject to adjustment based on the amount determined to be
necessary to comply with Section 6(f) of this Agreement (the “Rights Offering”);
and
WHEREAS, pursuant to the Rights Offering, the Company will distribute to each of
its shareholders of record as of the Record Date, at no charge, one Right for
each share of Common Stock held by such shareholders as of the Record Date, and
each Right will entitle the holder to purchase, for each share of Common Stock
owned as of the Record Date, New Shares at the Subscription Price (the “Basic
Subscription Privilege”); and
WHEREAS, each holder of Rights who exercises in full its Basic Subscription
Privilege will be entitled to subscribe for additional shares of Common Stock
not otherwise purchased pursuant to the exercise of the Basic Subscription
Privileges up to the total number of New Shares, at the Subscription Price (the
“Over-Subscription Privilege”); and
WHEREAS, the Company may offer any shares of Common Stock that remain
unsubscribed in the Rights Offering at the expiration of the Rights Offering to
the public, on a best efforts basis, at the Subscription Price per share (the
“Public Reoffer”); and
WHEREAS, for each four New Shares of Common Stock subscribed for in the Rights
Offering or the Public Reoffer, purchasers will receive, without charge, one
warrant to purchase one additional share of Common Stock at a purchase price of
$1.00 per share (the “Warrant”). The Warrant will be exercisable for a period of
three years from the closing, may be exercised only by cash payment and will be
non-transferable. No fractional Warrants will be issued and Warrants will be
rounded down. By way of example, a purchaser purchasing four New Shares will
receive one Warrant and a purchaser purchasing seven New Shares will receive one
Warrant, while a purchaser purchasing eight New Shares will receive two
Warrants; and
WHEREAS, in order to facilitate the Rights Offering, the Company has requested
the Standby Purchaser (as defined herein) to agree, and the Standby Purchaser
has agreed, subject to the terms and conditions of this Agreement, to acquire
from the Company, at the Subscription Price,                      shares of
Common Stock and                      Warrants (such number of shares and
Warrants, the “Securities”) in conjunction with the Rights Offering (the
“Standby Offering” and, together with the Rights Offering and the Public
Reoffer, if any, the “Stock Offerings”); and
NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the parties hereto,
intending to be legally bound hereby, agree as follows:
Section 1. Certain Other Definitions. The following terms used herein shall have
the meanings set forth below:
“Affiliate” shall mean an affiliate (as defined in Rule 12b-2 under the Exchange
Act) of such Standby Purchaser; provided that such Standby Purchaser or any of
its affiliates exercises investment authority, including, without limitation,
with respect to voting and dispositive rights with respect to such affiliate.

 

 



--------------------------------------------------------------------------------



 



“Agreement” shall have the meaning set forth in the preamble hereof.
“Bank” shall mean CFBank, a federally chartered savings association and a wholly
owned subsidiary of the Company,
“Bank Board” shall mean the board of directors of the Bank.
“Banking Regulators” means any federal or state authority or agency having
jurisdiction over banks, savings and loan associations, savings bank or other
financial institutions or their holding companies, including, without
limitation, the Office of the Comptroller of the Currency, the Federal Deposit
Insurance Corporation and the Federal Reserve.
“Basic Subscription Privilege” shall have the meaning set forth in the recitals
hereof.
“Board of Directors” shall mean the board of directors of the Company.
“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are generally closed in the State of Ohio.
“Certificate of Incorporation” shall have the meaning set forth in Section 3(d)
hereof.
“Closing” shall mean the closing of the purchases described in Section 2 hereof,
which shall be held at the offices of Silver, Freedman & Taff, L.L.P., in
Washington, D.C., at 10:00 a.m., Eastern Time, on the Closing Date or at such
other place and time as shall be agreed upon by the parties hereto.
“Closing Date” shall mean the date of the Closing.
“Commission” shall mean the United States Securities and Exchange Commission, or
any successor agency thereto.
“Common Stock” shall have the meaning set forth in the recitals hereof.
“Company” shall have the meaning set forth in the preamble hereof.
“Cure Period” shall have the meaning set forth in Section 6(h) hereof.
“Designated Investor Directors” shall have the meaning set forth in
Section 7(a)(vi)(A)(ii) hereof.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder.
“Market Adverse Effect” shall have the meaning set forth in Section 7(a)(iii)
hereof.
“Material Adverse Effect” shall mean a material adverse effect on the financial
condition, or on the earnings, financial position, operations, assets, results
of operations or business of the Company and its Subsidiaries taken as a whole;
provided that the meaning shall exclude any changes from general economic,
industry, market or competitive conditions or changes in laws, rules or
regulations generally affecting Persons in the Company’s industry so long as the
Company is not disproportionately affected.
“NASDAQ” shall mean the NASDAQ Capital Market.

 

2



--------------------------------------------------------------------------------



 



“New Shares” shall have the meaning set forth in the recitals hereof.
“Non-Disclosure Agreement” shall have the meaning set forth in Section 12
hereof.
“Over-Subscription Privilege” shall have the meaning set forth in the recitals
hereof.
“Person” shall mean an individual, corporation, partnership, association, joint
stock company, limited liability company, joint venture, trust, governmental
entity, unincorporated organization or other legal entity.
“Prospectus” shall mean the final Prospectus, including any information relating
to the Rights Offering and the Public Reoffer, if any, including the Rights and
the underlying shares of Common Stock, and the Warrants and the Warrant Shares,
and the additional shares of Common Stock and Warrants and the Warrant Shares to
be offered and sold in the Standby Offering, that is filed with the Commission
pursuant to Rule 424(b) and deemed by virtue of Rule 430A of the Securities Act
to be part of such registration statement, each as amended, for use in
connection with the issuance of the Rights and the Rights Offering.
“Record Date” shall have the meaning set forth in the recitals hereof.
“Registration Statement” shall mean the Company’s Registration Statement on Form
S-1 to be filed with the Commission together with all exhibits thereto and any
prospectus supplement relating to the Stock Offerings, the Rights and the
underlying shares of Common Stock and Warrants and the Warrant Shares, and the
additional shares of Common Stock, Warrants and Warrant Shares to be offered and
sold in the Standby Offering, pursuant to which the Rights and underlying shares
of Common Stock, Warrants and Warrant Shares have been registered under the
Securities Act.
“Rights” shall have the meaning set forth in the recitals hereof.
“Rights Offering” shall have the meaning set forth in the recitals hereof.
“Securities” shall have the meaning set forth in the recitals hereof.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder.
“Standby Offering” shall have the meaning set forth in the recitals hereof.
“Standby Purchaser” shall mean the Standby Purchaser named in the recitals
hereof.
“Stock Offerings” shall have the meaning set forth in the recitals hereof.
“Subscription Agent” shall have the meaning set forth in Section 4(d) hereof.
“Subscription Price” shall have the meaning set forth in the recitals hereof.
“Subsidiaries” shall have the meaning set forth in Section 3(e) hereof.
“Superior Proposal” shall mean an unsolicited written, bona fide proposal that
the Company’s Board of Directors determines, in its good faith judgment (after
consultation with the Company’s outside legal counsel and investment bankers)
(i) to be more favorable from a financial point of view to the stockholders of
the Company than the transactions contemplated by this Agreement, (ii) to be
reasonably likely to be completed, taking into account all legal, financial and
regulatory aspects of the proposal and (iii) that the Company’s Board of
Directors, after consultation with its legal counsel, determines in good faith
that it must accept to comply with its fiduciary duties.
“Warrants” shall have the meaning set forth in the recitals hereof.

 

3



--------------------------------------------------------------------------------



 



“Warrant Shares” shall mean the shares of Common Stock issuable upon the
Exercise of Warrants.
Section 2. Standby Purchase Commitment.
(a) Subject to the terms and conditions of this Agreement, the Standby Purchaser
hereby agrees to purchase the Securities from the Company, and the Company
hereby agrees to sell the Securities to the Standby Purchaser, at the
Subscription Price.
(b) Payment of the Subscription Price for the Securities shall be made to the
Company by the Standby Purchaser, on the Closing Date, against delivery of the
Securities to the Standby Purchaser, in United States dollars by means of
certified or cashier’s checks, bank drafts, money orders or wire transfers.
Section 3. Representations and Warranties of the Company. The Company represents
and warrants to the Standby Purchaser as follows:
(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to carry on its business as now conducted and to perform its
obligations under this Agreement.
(b) This Agreement has been duly and validly authorized, executed and delivered
by the Company and constitutes a binding obligation of the Company enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).
(c) Once the Registration Statement is declared effective by the Commission, no
stop order will have been issued with respect thereto and no proceedings
therefore will have been initiated or, to the knowledge of the Company,
threatened by the Commission, and any request on the part of the Commission for
additional information will have been complied with. On the effective date, each
of the Registration Statement and the Prospectus (and all documents and filings
incorporated by reference therein) will comply in all material respects with the
requirements of the Securities Act and the Exchange Act, to the extent
applicable, and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading. On the Closing Date, each of the Registration
Statement and the Prospectus (and all documents and filings incorporated
therein) will comply in all material respects with the requirements of the
Securities Act and the Exchange Act, to the extent applicable, and will not
contain an untrue statement of a material fact nor omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the representations and warranties in this
subsection shall not apply to statements in or omissions from the Registration
Statement or the Prospectus made in reliance upon and in conformity with the
information furnished to the Company in writing by the Standby Purchaser for use
in the Registration Statement or in the Prospectus.
(d) All of the Securities (including the Warrant Shares) and New Shares will
have been duly authorized for issuance prior to the Closing, and, when issued
and distributed by the Company, will be validly issued, fully paid and
non-assessable; and none of the Securities (including the Warrant Shares) or New
Shares will have been issued in violation of the preemptive rights of any
security holders of the Company arising as a matter of law or under or pursuant
to the Company’s Certificate of Amendment to the Company’s Certificate of
Incorporation, as amended through the Closing Date (the “Certificate of
Incorporation”) or Amended and Restated Bylaws, in each case as currently in
effect, or any material agreement or instrument to which the Company is a party
or by which it or its assets are bound.

 

4



--------------------------------------------------------------------------------



 



(e) Neither the Company nor any of its direct or indirect subsidiaries
(“Subsidiaries”) is in violation of its articles of incorporation, certificate
of incorporation, articles of organization, bylaws, operating agreement or other
governing documents, or in default under any agreement, indenture or instrument
to which the Company or any of its Subsidiaries is a party, the effect of which
violation or default would reasonably be expected to have a Material Adverse
Effect, and the execution, delivery and performance of this Agreement by the
Company and the consummation of the transactions contemplated hereby will not
conflict with, or constitute a breach of, or default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any of the assets
of the Company or its Subsidiaries pursuant to the terms of any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or result in a violation of the articles of incorporation, certificate of
incorporation, articles of organization, bylaws, operating agreement or other
governing documents of the Company or any of its Subsidiaries or any order, rule
or regulation of any court or governmental agency having jurisdiction over the
Company, any of its Subsidiaries or any of their property; and, except as
contemplated herein, no consent, authorization or order of, or filing or
registration with, any court or governmental agency is required for the
execution, delivery and performance of this Agreement or the performance of the
Company’s obligations hereunder.
(f) The only approvals by the Company’s stockholders, if any, necessary to
consummate the transactions contemplated by this Agreement are as set forth in
Section 7(a)(iv) hereof.
Section 4. Representations and Warranties of the Standby Purchaser. The Standby
Purchaser represents and warrants to the Company as follows:
(a) (i) If the Standby Purchaser is an individual, he or she has full power and
authority to perform his or her obligations under this Agreement.
(ii) If the Standby Purchaser is a corporation, the Standby Purchaser is a
corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation, with corporate power and authority to
perform its obligations under this Agreement.
(iii) If the Standby Purchaser is a trust, the trustee has been duly appointed
as trustee of the Standby Purchaser with full power and authority to act on
behalf of the Standby Purchaser and to perform the obligations of the Standby
Purchaser under this Agreement.
(iv) If the Standby Purchaser is a partnership or limited liability company, the
Standby Purchaser is a partnership or limited liability company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, with full power and authority to perform its obligations under
this Agreement.
(b) The Standby Purchaser is familiar with the business in which the Company is
engaged, and based upon knowledge and experience in financial and business
matters, the Standby Purchaser is familiar with the investments of the type
being undertaken to purchase; the Standby Purchaser is fully aware of the
problems and risks involved in making an investment of this type; and the
Standby Purchaser is capable of evaluating the merits and risks of this
investment. The Standby Purchaser acknowledges that, prior to executing this
Agreement, there was an opportunity to ask questions of and receive answers or
obtain additional information from a representative of the Company concerning
the financial and other affairs of the Company.
(c) This Agreement has been duly and validly authorized, executed and delivered
by such Standby Purchaser and constitutes a binding obligation of such Standby
Purchaser enforceable against the Standby Purchaser in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).

 

5



--------------------------------------------------------------------------------



 



(d) The Standby Purchaser hereby acknowledges that the Company has retained
Paragon Capital Group, LLC to serve as the Subscription Agent (the “Subscription
Agent”) in connection with the Rights Offering, pursuant to which the Agent will
receive customary fees for each share of Common Stock sold in the Stock
Offerings.
Section 5. Deliveries at Closing.
(a) At the Closing, the Company shall deliver to the Standby Purchaser a
certificate or certificates representing the number of shares of Common Stock
and Warrants issued to the Standby Purchaser pursuant to Section 2 hereof.
(b) At the Closing, the Standby Purchaser shall deliver to the Company payment
in an amount equal to the Subscription Price multiplied by the number of shares
of Common Stock purchased by such Standby Purchaser, as set forth in Section
2(b) hereof, in immediately available United States funds, to an account or
accounts designated in writing by the Company; provided that such payment shall
constitute the Standby Purchaser’s agreement and acknowledgement that all of the
conditions specified in Section 7(a) and (c) hereof shall have been satisfied or
waived by the Standby Purchaser.
Section 6. Covenants.
(a) Covenants. The Company agrees and covenants with the Standby Purchaser,
between the date hereof and the earlier of the Closing Date or the effective
date of any termination pursuant to Section 8 hereof, as follows:
(i) To use commercially reasonable efforts to effectuate the Rights Offering;
(ii) As soon as reasonably practicable after the Company is advised or obtains
knowledge thereof, to advise the Standby Purchaser with a confirmation in
writing, of (A) the time when the Prospectus or any amendment or supplement
thereto has been filed, (B) the issuance by the Commission of any stop order, or
of the initiation or threatening of any proceeding, suspending the effectiveness
of the Registration Statement or any amendment thereto or any order preventing
or suspending the use of any preliminary prospectus or the Prospectus or any
amendment or supplement thereto, (C) the issuance by any state securities
commission of any notice of any proceedings for the suspension of the
qualification of the New Shares, Warrants or Warrant Shares for offering or sale
in any jurisdiction or of the initiation, or the threatening, of any proceeding
for such purpose, (D) the receipt of any comments from the Commission directed
toward the Registration Statement or the Prospectus, or any document
incorporated therein by reference, and (E) any request by the Commission for any
amendment to the Registration Statement or any amendment or supplement to the
Prospectus or for additional information. The Company will use its commercially
reasonable efforts to prevent the issuance of any such order or the imposition
of any such suspension and, if any such order is issued or suspension is
imposed, to obtain the withdrawal thereof as promptly as possible;
(iii) To operate the Company’s business in the ordinary course of business
consistent with past practice, subject to compliance with and limitations
required by the outstanding cease-and-desist orders against the Company and the
Bank;
(iv) To notify, or to cause the Subscription Agent to notify, on each Friday
during the exercise period of the Rights, or more frequently if reasonably
requested by the Standby Purchaser, the Standby Purchaser of the aggregate
number of Rights known by the Company or the Subscription Agent to have been
exercised pursuant to the Rights Offering as of the close of business on the
preceding Business Day or the most recent practicable time before such request,
as the case may be;

 

6



--------------------------------------------------------------------------------



 



(v) Not to issue any shares of capital stock of the Company, or options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, securities convertible into or exchangeable for capital stock of the
Company, or other agreements or rights to purchase or otherwise acquire capital
stock of the Company, except: (a) for shares of Common Stock issuable upon
exercise of the Company’s presently outstanding stock options; (b) for Warrants
issued as set forth in the recitals to this Agreement; or (c) in connection with
any redemption of the Company’s Fixed Rate Cumulative Perpetual Preferred Stock
Series A pursuant to Section 6(f) of this Agreement;
(vi) Not to authorize any stock split, stock dividend, stock combination or
similar transaction affecting the number of issued and outstanding shares of
Common Stock, other than a reverse stock split that may be undertaken subsequent
to or contemporaneous with closing of the transactions contemplated by this
Agreement; and
(vii) Not to declare or pay any dividends on its Common Stock or repurchase any
shares of Common Stock, other than ordinary quarterly dividends, regularly
declared and paid in accordance with past practice.
(b) Certain Acquisitions. Between the date hereof and the Closing Date, the
Standby Purchaser and its respective Affiliates shall not acquire any shares of
Common Stock; provided, however, that the foregoing shall not restrict the
acquisition of shares of Common Stock by the Standby Purchaser or its Affiliates
(i) from the Company pursuant to Section 2 of this Agreement or (ii) from any
other Standby Purchaser or any Affiliate of the Standby Purchaser or of any
other Standby Purchaser.
(c) Information. The Standby Purchaser agrees to furnish to the Company all
information with respect to the Standby Purchaser that the Company may
reasonably request and any such information furnished to the Company for
inclusion in the Prospectus by the Standby Purchaser shall not contain any
untrue statement of material fact or omit to state a material fact required to
be stated in the Prospectus or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
(d) Public Statements. Neither the Company nor the Standby Purchaser shall issue
any public announcement, statement or other disclosure with respect to this
Agreement or the transactions contemplated hereby without the prior consent of
the other party hereto, which consent shall not be unreasonably withheld or
delayed, except (i) if such public announcement, statement or other disclosure
is required by applicable law or applicable stock market regulations, in which
case the disclosing party shall consult in advance with respect to such
disclosure with the other parties to the extent reasonably practicable,
(ii) with respect to the filing by the Standby Purchaser of any Schedule 13D or
Schedule 13G, to which a copy of this Agreement may be attached as an exhibit
thereto, or (iii) with respect to any application to a Banking Regulator, to
obtain any necessary approvals or authorizations to acquire the Securities
pursuant thereto.
(e) Regulatory Filing. If the Company or the Standby Purchaser determines a
filing is or may be required under applicable law in connection with the
transactions contemplated hereunder, the Company and the Standby Purchaser shall
use commercially reasonable efforts to promptly prepare and file all necessary
documentation and to effect all applications that are necessary or advisable
under applicable law with respect to the transactions contemplated hereunder so
that any applicable waiting period shall have expired or been terminated as soon
as practicable after the date hereof.
(f) TARP Redemption. The Company shall use its best efforts to obtain the
written agreement of the U.S. Treasury to the redemption in full by the Company
of all of the issued and outstanding shares of the Company’s Fixed Rate
Cumulative Perpetual Preferred Stock Series A sold to the U.S. Treasury on
December 5, 2008, at a discount to the stated redemption price.
(g) Lock Up. If the Standby Purchaser is a Designated Investor Director, the
Standby Purchaser will not sell, transfer or otherwise dispose of the Securities
for a period of 180 days from the Closing Date.

 

7



--------------------------------------------------------------------------------



 



(h) Transaction Costs. If (i) this Agreement is terminated pursuant to
Section 8(b)(i) (if the Company is the breaching party), 8(b)(ii), 8(c) or 8(d)
hereof; (ii) there is (A) a Material Adverse Effect or (B) a Market Adverse
Effect that is not cured within ten days after the occurrence thereof (the “Cure
Period”); (iii) the Closing occurs; or (iv) the Closing fails to occur because
any of the conditions to Closing set forth in Sections 7(a)(i), (ii), (iv), (v),
(vi), (vii), (viii), (ix), (x), (xi), (xii) or (xiii) or 7(c) are not satisfied,
the Company agrees to pay the aggregate sum of up to $80,000 to Timothy O’Dell
(on behalf of all of the Standby Purchasers approved by Timothy O’Dell) for
reimbursement of actual fees, costs and legal expenses incurred by such Standby
Purchasers in connection with the transactions contemplated hereby.
(i) Other Arrangements. The Company shall not after the date of this Agreement
enter into any agreement, including any Standby Purchase Agreement, with respect
to its securities which is inconsistent with or violates the rights granted to
the Standby Purchaser in this Agreement. Notwithstanding the foregoing, if the
Company receives a Superior Proposal prior to approval by the Company’s
stockholders of the issuance of more than 20% of the Company’s outstanding
Common Stock to the Standby Purchasers, the Company may enter into an agreement,
terminate this Agreement or take any other action if, in the good faith opinion
of the Company’s Board of Directors, the failure to take any such action would
be reasonably likely to cause the Company’s Board of Directors to violate its
fiduciary duties under applicable law.
Section 7. Conditions to Closing.
(a) The obligations of the Standby Purchaser to consummate the transactions
contemplated hereunder are subject to the fulfillment, prior to or on the
Closing Date, of the following conditions:
(i) The representations and warranties of the Company in Section 3 shall be true
and correct in all material respects as of the date hereof and at and as of the
Closing Date as if made on such date (except for representations and warranties
(A) made as of a specified date, which shall be true and correct in all material
respects as of such specified date or (B) qualified as to materiality, which
shall be true and correct in all respects, subject to such qualifications);
(ii) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date, there shall not have been any Material Adverse Effect, nor shall
there have occurred any breach of any covenant of the Company set forth in
Section 6 hereof;
(iii) As of the Closing Date, trading in the Common Stock shall not have been
suspended by the Commission or NASDAQ or trading in securities generally on
NASDAQ shall not have been suspended or limited or minimum prices for securities
generally shall not have been established on the NASDAQ (a “Market Adverse
Effect”);
(iv) The Company shall have received shareholder approval of (A) the sale to the
Standby Purchasers and (B) an amendment to the Company’s Certificate of
Amendment to the Certificate of Incorporation to increase the number of shares
of authorized Common Stock to authorize sufficient shares of Common Stock for
completion of the Stock Offerings as contemplated by this Agreement, and such
amendment shall have been duly filed, and become effective;
(v) The Company shall have obtained any (A) required federal, state and
regulatory approvals for the Stock Offerings on conditions reasonably
satisfactory to the Designated Investor Directors, including, without
limitation, approvals of Banking Regulators, if any, and (B) any stockholder
approvals or other approvals required under applicable law or NASDAQ rules;

 

8



--------------------------------------------------------------------------------



 



(vi) On or before the Closing Date, the Company shall cause the Board of
Directors of the Company to take the following actions, subject to the approval
of applicable Banking Regulators:

  A.   In accordance with Article SIXTH of the Certificate of Incorporation,
(i) increase the number of members of the Board of Directors from five to ten
and (ii) name Timothy O’Dell, Thad Perry, Robert E. Hoeweler and two individuals
designated by Timothy O’Dell (the “Designated Investor Directors”) to fill the
vacancies created by the increase in the number of directors, with the five new
members being assigned to the classes of directors whose terms expire in the
following years:

         
James H. Frauenberg, II:
    2012  
Donal Malenick:
    2012  
Robert E. Hoeweler:
    2013  
Timothy O’Dell:
    2014  
Thad R. Perry:
    2014  

  B.   Obtain and accept the resignation of Jerry F. Whitmer as Chairman of the
Board of Directors of the Company and elect Robert E. Hoeweler to serve in such
capacity;

  C.   Obtain and accept the resignation of Eloise L. Mackus as Chief Executive
Officer of the Company and elect Timothy O’Dell to serve in such capacity; and

  D.   Obtain and accept the resignation of Therese A. Liutkus as President of
the Company and elect Thad Perry to serve in such capacity;

(vii) Before the date on which the members of the Board of Directors take the
action in accordance with subparagraph (vi), the Company and the members of the
Board of Directors shall enter into a mutually acceptable agreement with Timothy
O’Dell, Thad Perry and Robert E. Hoeweler which provides for (a) the
renomination of the Designated Investor Directors for election to the Board of
Directors of the Company for at least one three-year term upon the expiration of
each such Designated Investor Director’s initial term, unless any such
Designated Investor Director gives notice to the Company that he does not seek
such renomination and (b) subject to any limitation imposed by law or by any
Banking Regulator, in the event that any Designated Investor Director is unable
to serve as a director, whether because of resignation, removal or otherwise,
the designation by the Designated Investor Directors of a substitute nominee who
is reasonably acceptable to the Company’s Board of Directors, and the
appointment of such nominee to the Board to complete such Designated Investor
Director’s term as a director;
(viii) The aggregate Tier I Capital of the Bank (as defined by applicable
Banking Regulators), after the inclusion of the net proceeds from the Stock
Offerings contributed by the Company to the Bank and the redemption by the
Company of its Fixed Rate Cumulative Perpetual Preferred Stock Series A, shall
equal or exceed 8.0% of Total Assets (as defined by Banking Regulators);

 

9



--------------------------------------------------------------------------------



 



(ix) The Company must have received net proceeds of at least $16.5 million from
the Rights Offering and the Public Reoffer, if any (excluding any and all
proceeds from the sale of the Securities to the Standby Purchasers); provided,
however, that if the U.S. Treasury has agreed in writing prior to the Closing to
permit the Company to redeem the outstanding shares of Fixed Rate Cumulative
Perpetual Preferred Stock Series A at a discount to their stated redemption
price, this condition shall be satisfied by the Company’s receipt of net
proceeds from the Rights Offering and the Public Reoffer, if any (excluding any
and all proceeds from the sale of the Securities to the Standby Purchaser) in
the amount of $16.5 million less the amount of such discount;
(x) The approval or non-objection of the Banking Regulators of any applications
or other filings submitted by the Designated Investor Directors contemplated by
this Agreement without the imposition of any condition which the Designated
Investor Directors reasonably determine would be unduly burdensome. Without
limiting the generality of the foregoing sentence, a condition to the approval
of one or more change of control applications which requires the submission of
financial or other information by Persons other than the Designated Investor
Directors shall be deemed to be unduly burdensome;
(xi) The applicable Banking Regulator shall have informed the Company and the
Standby Purchaser in writing that the following provisions of the
cease-and-desist order outstanding against the Bank (Order No. CN-11-14) shall
not be effective as of and after the Closing: Paragraph 9 (respecting the
submission of a Contingency Plan); Paragraph 12 (the prohibition on
non-homogeneous lending); Paragraph 14 (limitations on the release of borrowers
and guarantors); Paragraph 21 (concerning a management succession plan);
Paragraph 33 (limiting asset growth); Paragraph 24(b) (to remove the requirement
of maintaining sufficient short-term liquidity at a level consistent with both
short- and long-term liquidity objectives); Paragraph 38 (limits on accepting
brokered deposits); and Paragraph 39 (imposing limits on dividends and other
capital distributions by the Bank);
(xii) The applicable Banking Regulator shall have informed the Company and the
Standby Purchaser in writing that the following provisions of the
cease-and-desist order outstanding against the Company (Order No. CN 11-15)
shall not be effective as of and after the Closing: Paragraph 8 (imposing limits
on dividends or other capital distributions by the Company); and Paragraph 9
(imposing limits on the Company incurring new debt or making changes in or
payments on existing debt); and
(xiii) On the Closing Date, subject to the approval of any and all applicable
Banking Regulators, Timothy O’Dell shall receive $90,000 from the Company on
behalf of himself, Thad Perry and Robert Hoeweler in consideration of the
efforts of such individuals in connection with the Standby Purchase Agreement.
(b) The obligations of the Company to consummate the transactions contemplated
hereunder are subject to the fulfillment, prior to or on the Closing Date, of
the following conditions:
(i) The representations and warranties of the Standby Purchaser in Section 4
shall be true and correct in all material respects as of the date hereof and at
and as of the Closing Date as if made as of such date (except for
representations and warranties made as of a specified date, which shall be true
and correct in all material respects as of such specified date); and
(ii) If the Standby Purchaser is a Designated Investor Director, he or she shall
have executed and delivered a lock-up agreement substantially in the form of
Exhibit A hereto.
(c) The obligations of the Company and the Standby Purchaser to consummate the
transactions contemplated hereunder in connection with the Rights Offering are
subject to the fulfillment, prior to or on the Closing Date, of the following
conditions:
(i) No judgment, injunction, decree or other legal restraint shall prohibit, or
have the effect of rendering unachievable, the consummation of the Stock
Offerings or the material transactions contemplated by this Agreement;

 

10



--------------------------------------------------------------------------------



 



(ii) No stop order suspending the effectiveness of the Registration Statement or
any part thereof shall have been issued and no proceeding for that purpose shall
have been initiated or threatened by the Commission; and any request of the
Commission for inclusion of additional information in the Registration Statement
or otherwise shall have been complied with;
(iii) The New Shares (including the Warrant Shares) shall have been authorized
for listing on the NASDAQ; and
(iv) Any applicable waiting period shall have expired or been terminated
thereunder with respect to such purchase.
(d) Any of the conditions set forth in Sections 7(a) or 7(c) to the obligation
of the Standby Purchaser to consummate the transactions contemplated herein may
be waived in writing by Timothy O’Dell, in his discretion, on behalf of all
Standby Purchasers, and the Standby Purchaser agrees that any such waiver shall
be binding upon the Standby Purchaser.
Section 8. Termination.
(a) This Agreement may be terminated at any time prior to the Closing Date by
the Standby Purchaser by written notice to the Company if (i) there is (A) a
Material Adverse Effect or (B) a Market Adverse Effect that is not cured within
the Cure Period, (ii) any condition to closing specified in Section 7(a) or 7(c)
cannot be satisfied or the Standby Purchaser reasonably believes that any such
condition cannot be satisfied or (iii) any purchaser in the Stock Offerings,
including any associates or group acting in concert, (excluding any Standby
Purchaser approved by Timothy O’Dell) would own more than 9.9% of the Company’s
outstanding Common Stock immediately following completion of the Stock
Offerings. In the case of MacNealy Hoover Investment Management Inc. only, the
9.9% limitation in the foregoing Section 8(a)(iii) shall be increased to 15%.
(b) This Agreement may be terminated by the Company on one hand or by the
Standby Purchaser on the other hand, by written notice to the other party
hereto:
(i) At any time prior to the Closing Date, if there is a material breach of this
Agreement by the other party that is not cured within seven days after the
non-breaching party has delivered written notice to the breaching party of such
breach;
(ii) At any time after January 31, 2012, if the Closing has not occurred prior
to such date, provided that the action or inaction of the party seeking to
terminate did not result in the failure of Closing to occur by January 31, 2012;
or if
(iii) Consummation of the Standby Offering is prohibited by law, rule or
regulation.
(c) This Agreement may be terminated by the Company in the event that the
Company determines that it is not in the best interests of the Company and its
shareholders to go forward with the Stock Offerings.
(d) This Agreement may be terminated by the Company in the event that, prior to
approval by the Company’s stockholders of the issuance of more than 20% of the
Company’s outstanding common stock to the Standby Purchasers, the Company shall
have received a Superior Proposal and, in the good faith opinion of the
Company’s Board of Directors, the failure to terminate this Agreement would be
reasonably likely to cause the Company’s Board of Directors to violate its
fiduciary duties under applicable law. If the Company terminates this Agreement
pursuant to this Section 8(d), the Company shall pay to Timothy O’Dell (on
behalf of all of the Standby Purchasers approved by Timothy O’Dell) the sum of
$150,000, in cash, within three days of such termination.

 

11



--------------------------------------------------------------------------------



 



Section 9. Survival. The representations and warranties of the Company and the
Standby Purchaser contained in this Agreement or in any certificate delivered
hereunder shall survive the Closing hereunder.
Section 10. Notices. All notices, communications and deliveries required or
permitted by this Agreement shall be made in writing signed by the party making
the same, shall specify the Section of this Agreement pursuant to which it is
given or being made and shall be deemed given or made (a) on the date delivered
if delivered by telecopy or in person, (b) on the third (3rd) Business Day after
it is mailed if mailed by registered or certified mail (return receipt
requested) (with postage and other fees prepaid) or (c) on the day after it is
delivered, prepaid, to an overnight express delivery service that confirms to
the sender delivery on such day, as follows:
If to the Company:
Central Federal Corporation
2923 Smith Road
Fairlawn, Ohio 44333
Attention: Eloise L. Mackus, Esq.
Chief Executive Officer
Telephone: (330) 666-7979
Facsimile: (330) 666-7959
With a copy to:
Silver, Freedman & Taff, L.L.P.
3299 K Street, N.W.
Suite 100
Washington, DC 20007
Attention: James S. Fleischer, P.C.
Telephone: (202) 295-4507
Facsimile: (202) 337-5502
If to the Standby Purchaser:
Attention:
Telephone:
Facsimile:
With a copy to:
Vorys, Sater, Seymour and Pease LLP
52 East Gay Street
Columbus, Ohio 43215
Attention: John C. Vorys, Esq.
Telephone: (614) 464-6211
Facsimile: (614) 719-5014
or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing in accordance with this
Section 10.
Section 11. Assignment. This Agreement will be binding upon, and will inure to
the benefit of and be enforceable by, the parties hereto and their respective
successors and assigns, including any Person to whom Securities are transferred
in accordance herewith.

 

12



--------------------------------------------------------------------------------



 



Section 12. Entire Agreement. Except as specifically set forth herein, the
Company and the Standby Purchaser mutually agree to be bound by the terms of the
non-disclosure agreement dated January 16, 2011 (the “Non-Disclosure Agreement”)
previously executed by the Company and the Standby Purchaser, which
Non-Disclosure Agreement is hereby incorporated herein by reference, and all
information furnished by either party to the other party or its representatives
pursuant hereto shall be subject to, and the parties shall hold such information
in confidence in accordance with, the provisions of the Non-Disclosure
Agreement. The Company and the Standby Purchaser agree that such Non-Disclosure
Agreement shall continue in accordance with their respective terms,
notwithstanding the termination of this Agreement. The Non-Disclosure Agreement
and this Agreement embody the entire agreement and understanding between the
parties hereto in respect of the subject matter contained herein. There are no
restrictions, promises, warranties, or undertakings, other than those set forth
or referred to herein or in the Non-Disclosure Agreement, with respect to the
standby purchase commitments with respect to the Securities and the New Shares.
Other than with respect to matters set forth or referred to in the
Non-Disclosure Agreement, this Agreement supersedes all prior agreements and
understandings between the parties with respect to the subject matter of this
Agreement.
Section 13. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Ohio (other than its rules of
conflict of laws to the extent the application of the laws of another
jurisdiction would be required thereby) and Federal law as it applies to
depository institutions and their holding companies.
Section 14. Severability. If any provision of this Agreement or the application
thereof to any Person or circumstances is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to Persons or circumstances other
than those as to which it has been held invalid, void or unenforceable, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to affect the
original intent of the parties.
Section 15. Extension or Modification of Rights Offering. The Company may
(a) waive irregularities in the manner of exercise of the Rights, and (b) waive
conditions relating to the method (but not the timing) of the exercise of the
Rights, in each case only to the extent that such waiver does not materially
adversely affect the interests of the Standby Purchaser.
Section 16. Miscellaneous.
(a) The headings in this Agreement are for purposes of reference only and shall
not limit or otherwise affect the meaning of this Agreement.
(b) This Agreement may be executed in any number of counterparts and by
facsimile or electronic transmission (including by pdf), each of which shall be
deemed to be an original, but all of which, when taken together, shall
constitute one and the same instrument.
[Remainder of this page intentionally left blank.]

 

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

            COMPANY

CENTRAL FEDERAL CORPORATION
      BY:           Name:   Eloise L. Mackus, Esq.        Title:   Chief
Executive Officer   

            STANDBY PURCHASER
      BY:           Name:           Title:        

 

14



--------------------------------------------------------------------------------



 



Exhibit A
Central Federal Corporation
2923 Smith Road
Fairlawn, Ohio 44333
Ladies and Gentlemen:
The undersigned, Central Federal Corporation, a Delaware corporation (the
“Company”), the Company’s executive officers and directors, and
                    , (the “Standby Purchaser”), understand that Paragon Capital
Group, LLC (“Paragon”) proposes to enter into an agency agreement with the
Company (the “Agency Agreement”) in connection with the Stock Offering (as
defined below). The Company is distributing, at no charge, subscription rights
to purchase shares of common stock of the Company (“Common Stock”) to the
holders of record of its Common Stock (a “Shareholder”) at 5:00 p.m. Eastern
Time, on [ ], 2011 (the “Record Date”) and, subject to the rights of such
holders described below, to certain other purchasers on a standby basis. Each
Record Date Shareholder will receive one non-transferable subscription right (a
“Right”) for every share of Common Stock held of record at the close of business
on the Record Date. Each Right will entitle the holder thereof to subscribe for
a certain number of shares of Common Stock (the “Underlying Shares”) at $1.00
per share (the “Subscription Price”) (the “Basic Subscription Privilege”). Each
Record Date Shareholder who exercises in full its Basic Subscription Privilege
will also be eligible to subscribe at the Subscription Price for shares of
Common Stock not otherwise purchased pursuant to the exercise of the Basic
Subscription Privilege up to the total number of Underlying Shares, subject to
availability, proration and reduction by the Company in certain circumstances
and, in all instances, to a limit on ownership of the Common Stock (the
“Over-Subscription Privilege”). The offer and sale of the Underlying Shares
pursuant to the exercise of the Basic Subscription Privilege and the
Over-Subscription Privilege are referred to herein as the “Rights Offering.” For
each four shares of Common Stock subscribed for, purchasers will receive,
without charge, one warrant to purchase one additional share of Common Stock at
a purchase price of $1.00 per share (the “Warrant”). The Warrant will be
exercisable for three years upon payment of the purchase price in cash, and will
be non-transferable.
The Company has separately entered into a “Standby Purchase Agreement” with the
Standby Purchaser, pursuant to which the Standby Purchaser has agreed to acquire
from the Company, at the Subscription Price, [          ] shares of Common
Stock, assuming completion of the Rights Offering and the satisfaction of the
other terms and conditions contained in the Standby Purchase Agreement. The
Standby Purchaser has conditioned its purchase of shares of Common Stock upon
the receipt by the Company of $16.5 million in net proceeds from the Rights
Offering and the Public Reoffer (as defined below), if any (excluding any and
all proceeds from the sale of the Securities (as defined below) to the Standby
Purchasers). This condition may be waived at the discretion of Timothy O’Dell on
behalf of the Standby Purchaser.
The Company may offer any shares of Common Stock that remain unsubscribed in the
Rights Offering at the expiration of the Rights Offering to the public at the
Subscription Price per share (the “Public Reoffer”). Any offering of shares of
Common Stock in the Public Reoffer shall be on a best efforts basis. The Public
Reoffer shall terminate no later than January 31, 2012. The Rights Offering, the
offering to the Standby Purchaser and any Other Standby Purchaser, and the
Public Reoffer are together referred to herein as the “Stock Offering,” and the
Underlying Shares and the shares of Common Stock sold to the Standby Purchaser,
to any Other Standby Purchaser and to the public in the Public Reoffer are
collectively referred to herein as the “Securities.” The maximum number of
shares of Common Stock that may be sold in the Stock Offering is 30 million.

 

15



--------------------------------------------------------------------------------



 



In recognition of the benefit that the Stock Offering will confer upon the
undersigned, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees that
from the date hereof and until 180 days after the consummation of all sales of
Common Stock in the Stock Offering (such 180 day period being referred to herein
as the “Lock-Up Period”), the undersigned will not offer, sell, contract to sell
(including any short sale), pledge, hypothecate, establish an open “put
equivalent position” within the meaning of Rule 16a-1(h) under the Securities
Exchange Act of 1934, as amended, grant any option, right or warrant for the
sale of, purchase any option or contract to sell, sell any option or contract to
purchase, or otherwise encumber, dispose of or transfer, or grant any rights
with respect to, directly or indirectly, any shares of Common Stock or
securities convertible into or exchangeable or exercisable for any shares of
Common Stock, enter into a transaction which would have the same effect, or
enter into any swap, hedge or other arrangement that transfers, in whole or in
part, any of the economic consequences of ownership of the Common Stock, whether
any such aforementioned transaction is to be settled by delivery of the Common
Stock or such other securities, in cash or otherwise, or publicly disclose the
intention to make any such offer, sale, pledge or disposition, or to enter into
any such transaction, swap, hedge or other arrangement, without, in each case,
the prior written consent of Paragon, which consent may be withheld in Paragon’s
sole discretion.
Any Common Stock or Warrants acquired by the undersigned in the open market on
or after the closing of the Stock Offering will not be subject to this letter. A
transfer of Common Stock or Warrants to a family member or a trust, partnership
or other entity for the benefit of the undersigned, a transfer not involving a
disposition for value, a bona fide gift, or a transfer to an investment vehicle
under common control with the undersigned may be made, provided the transferee
agrees in writing prior to such transfer to be bound by the terms of this letter
as if it were a party hereto.
In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to (a) decline to make any transfer of shares of
Common Stock or Warrants if such transfer would constitute a violation or breach
of this letter and (b) place legends and stop transfer instructions on any such
shares of Common Stock or Warrants owned or beneficially owned by the
undersigned, which legends and stop transfer instructions shall be removed upon
expiration of the Lock-Up Period.
The undersigned represents and warrants that the undersigned has full power and
authority to enter into this letter. This letter is irrevocable and shall be
binding on the undersigned and the successors, heirs, personal representatives
and assigns of the undersigned. This letter shall be governed by and construed
in accordance with the laws of the State of Ohio without regard to choice of law
rules. This letter shall lapse and become null and void if the Rights Offering
is abandoned by the Company, if the Standby Purchase Agreement is terminated or
if the Stock Offering shall not have occurred on or before January 31, 2012.

            Very truly yours,

STANDBY PURCHASER
      By:           Name:           Title:         Date:    

 

16